Mr. JUSTICE TRAPP, dissenting: The administrative law judge who heard all of the evidence found that defendant had produced evidence disclosing “a nondiscriminatory legitimate reason for not retaining Alexander, which Alexander was not able to establish as pretextual in nature.” Specifically stated were findings concerning “openly negative behavior” toward the administration and fellow employees and behavior deemed to be disruptive as to the school faculty and indirectly upon the students. He thereupon recommended dismissal of the complaint. The written order of the Fair Employment Practices Commission recites that the Commission had reviewed the record, received written briefs and heard oral argument and that it found that the administrative law judge’s findings of fact are not contrary to the manifest weight of the evidence, and that the findings of fact and law are correct. It thereupon affirmed the findings and conclusions in full. Upon administrative review, the circuit court found that the order and decision of the Commission was not contrary to the manifest weight of the evidence or to the law. Having reviewed the record, I would affirm that finding.